Case: 09-50591     Document: 00511086026          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-50591
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAIME LORENZO DOZAL-VARGAS, also known as Jaime Francisco Vega-
Vargas,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:09-CR-597-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jaime Lorenzo Dozal-Vargas appeals his sentence following his guilty plea
conviction for illegal reentry into the United States in violation of 8 U.S.C.
§ 1326. Dozal-Vargas was sentenced at the bottom of his advisory guidelines
range to 46 months of imprisonment and two years of supervised release. He
argues that his sentence is substantively unreasonable because it is greater than
necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a). He contends


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50591    Document: 00511086026 Page: 2        Date Filed: 04/20/2010
                                 No. 09-50591

that his sentence overstates the seriousness of the offense of conviction, fails to
account for his personal history and characteristics, is based on a Guideline that
is not empirically based, and produced an unwarranted sentencing disparity.
      Dozal-Vargas’s argument regarding the validity of the Sentencing
Guideline at issue, namely, U.S.S.G. § 2L1.2, is foreclosed in this court. See
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct.
378 (2009). His argument that the Guidelines produce unwarranted sentencing
disparities between defendants who can participate in a fast-track program and
defendants who cannot is also foreclosed in this court. See United States v.
Gomez-Herrera, 523 F.3d 554, 563 (5th Cir. 2008).
      The substantive reasonableness of Dozal-Vargas’s sentence is reviewed for
plain error because he did not object on that ground in the district court. See
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009); United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). His arguments are insufficient
to overcome the presumption of reasonableness afforded his within guidelines
sentence.   See, e.g., Gomez-Herrera, 523 F.3d at 565-66; United States v.
Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008). He has failed to establish that his
sentence was the result of error, much less plain error. See Gall v. United
States, 552 U.S. 38, 51 (2007); Duarte, 569 F.3d at 529-31 & n.11.
      AFFIRMED.




                                        2